IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

VERSO CORPORATION, et al.,

Plaintiffs,

v.
UNITED STEEL, PAPER AND
FORESTRY, RUBBER,

MANUFACTURING, ENERGY, ALLIED
INDUSTRIAL AND SERVICE WORKERS
INTERNATIONAL UNION AFL-
CIO/CLC, et al.,

Defendants.

)
)
)
)
)
)
)
)
)
)
)
)
)
)

CASE NO. 3:19-CV-00006

JUDGE WALTER H. RICE
MAGISTRATE SHARON OVINGTON

ORDER AND ENTRY GRANTING
PLAINTIFFS’ UNOPPOSED MOTION FOR
EXTENSION OF TIME FOR PLAINTIFFS
TO RESPOND TO DEFENDANTS’
MOTIONS TO DISMISS AND MOTION TO
COMPEL

On April 8, 2019, Plaintiffs Verso Corporation and Verso Health and Welfare Benef`lt Plan

(collectively “Verso” or “Plaintiffs”) moved for a 14-day extension to respond to the Motions to

Dismiss that were filed by Defendants Anne Anderson, John Anderson, Milton Anderson, Jean

Anhalt, Ronald Ashbeck, John Buckholtz, lII, Douglas Carolf`l, Kenneth Smith, the Intemational

Brotherhood of Electrical Workers, AFL-CIO (“IBEW”), the United Association of Joumeymen

and Apprentices of the Plumbing & Pipef`ltting lndustry, AFL-CIO (“UA”) on March 22, 2019

(Doc. # 40, 41, 42, and 43).

Plaintiffs also moved for a ]4-day extension to respond to the Motion to Compel Arbitration

filed by Defendant United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied

Industrial and Service Workers Intemational Union, AFL-CIO/CLC’s (“USW”) on March 26,

2019 (Doc. #44).

Having reviewed Plaintiffs’ Unopposed Motion, and for good cause shown, the Court
hereby grants the Plaintiffs’ Unopposed Motion in its entirety. The Court orders Plaintiffs to file
any memorandums in opposition to the Motions to Dismiss (Doc. # 40, 41, 42, and 43) on or
before April 26, 2019, The Court orders Plaintiffs to file any memorandum in opposition to the
USW’s Motion to Compel Arbitration (Doc. # 44) on or before April 30, 2019,
Correspondently, the time for reply briefs is adjusted to account for this extension.

IT IS SO ORDERED.

A/zt,@
UNITED STATES DISTRICT JUDGE
WALTER H. RICE

